        Case 1:19-cv-04458-PAE-BCM Document 37 Filed 04/21/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
 NICOMEDES FLORES PABLO,                                                :
                                                                        :   19 Civ. 4458 (PAE) (BCM)
                                              Plaintiff,                :
                                                                        :           ORDER
                            -v-                                         :
                                                                        :
 MENDY’S ATRIUM LLC, et al.,                                            :
                                                                        :
                                              Defendants.               :
                                                                        :
----------------------------------------------------------------------- X

 PAUL A. ENGELMAYER, District Judge:

          On February 5, 2020, the parties submitted a proposed settlement agreement, Dkt. 36

 (“Agreement”), and a letter in support, in this Fair Labor Standards Act (“FLSA”) and New York

 Labor Law action. The Court has carefully reviewed the Agreement. The Court concludes,

 substantially for the reasons stated in the parties’ letter, that the proposed settlement agreement is

 fair and reasonable. Under the Agreement, defendants agree to pay $8,139.36 to plaintiff, and

 $4,360.64 in attorneys’ fees to plaintiff’s attorney, Michael Faillace and Associates, P.C. The

 Agreement therefore allocates one third of the settlement amount, net of costs, to plaintiff’s

 counsel as attorneys’ fees. Upon careful review of the Agreement, the Court is satisfied that the

 Agreement was achieved through procedurally fair means and is fair and reasonable such that it

 satisfies the standard set forth in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

 (2d Cir. 2015).

          Accordingly, the Court approves the Agreement. The Clerk of Court is respectfully

 directed to close this case.
     Case 1:19-cv-04458-PAE-BCM Document 37 Filed 04/21/20 Page 2 of 2



      SO ORDERED.


                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge

Dated: April 21, 2020
       New York, New York




                                     2
